DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 8/22/22 and has been entered and made of record. Currently, claims 1-8 are pending.

Specification

Applicant’s amendment to the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
The applicant asserts Sato (JP 2018-010547) does not describe or reasonably suggest circuitry configured to provide a document to a request source apparatus in response to receiving an acquisition request specifying the document from the request source apparatus, the request source apparatus being either one of a receiver apparatus and another apparatus different from the receiver apparatus; and control a status change, from an unread status to a read status, of the document in a case that first information of the request source apparatus matches second information of the receiver apparatus, as recited in Claim 1, and similarly in claims 7 and 8. The Examiner respectfully disagrees Sato discloses the above mentioned features. Particularly, Sato discloses providing management server 10 with a document from either client terminal 20 or FAX device 30 (paras 17). The document can then be shared with other client terminal devices or other FAX devices (paras 39-42). A user of a client terminal 20 can request to view a shared document and the document will be displayed on the client terminal 20 (para 69). Each record, or document, is associated with a plurality of identification information, such as registration information entity ID and management ID (paras 35 and 37). During the process of sharing a document/record multiple tables are referenced containing a plurality of information, such as patient, team, and facility (paras 39-42). A registration ID and staff ID are compared to determine when a record/document is read/unread (paras 37, 69, 75, and 89). The record/document can be displayed on a client terminal 20 or transmitted to a FAX device 30. Thus, Sato discloses circuitry configured to provide a document to a request source apparatus in response to receiving an acquisition request specifying the document from the request source apparatus, the request source apparatus being either one of a receiver apparatus and another apparatus different from the receiver apparatus; and control a status change, from an unread status to a read status, of the document in a case that first information of the request source apparatus matches second information of the receiver apparatus, as recited in Claim 1, and similarly in claims 7 and 8.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2018-010547), cited in the IDS dated 3/2/22. Reference will be made to a machine translation that is hereby furnished with this Office Action.
Regarding claims 1 and 8, Sato discloses a non-transitory computer readable medium storing computer executable instructions 30which, when executed by one or more processors, causes the one or more processors and a server comprising circuitry configured to: 
5provide a document to a request source apparatus in response to receiving an acquisition request specifying the document from the request source apparatus, the request source apparatus being either one of a receiver apparatus and another apparatus different from the receiver apparatus (see paras 16-17, 26, 37-42, 52, 54, 58-60, 69, and 87-90, management server 10 receives requests from a client terminal 20 for a registered and saved document or from a FAX device 30 that has transmitted a document to the management server 10); and 
control a status change, from an unread status to a read status, of the document in a case that first information of the request source apparatus matches second 10information of the receiver apparatus (see paras 37, 68-69, 75, and 87-90, a status change between an unread and read status depends on whether a registered user requests to view a document that has been transmitted to the management server 10, registration ID and staff ID are compared to determine when a record/document is read/unread).
Regarding claim 2, Sato further discloses wherein 
the acquisition request includes the first information (see paras 35, 37, and 69, a user of a client terminal 20 can request to view a shared document and the document will be displayed on the client terminal 20, each record, or document, is associated with a plurality of identification information, such as registration information entity ID and management ID (paras 35 and 37), 
the document includes the second information (see paras 35 and 37, Each record, or document, is associated with a plurality of identification information, such as registration information entity ID and management ID), and
the circuitry is further configured to 
determine whether the first informant matches the second information (see paras 37, 39-42, 69, 75, and 89, during the process of sharing a document/record multiple tables are referenced containing a plurality of information, such as patient, team, and facility, a registration ID and staff ID are compared to determine when a record/document is read/unread), and
set the document, to the read status based on a determination that the first information15 matches the second information (see paras 31-33, 37-40, 42, 65-69, 75, and 87-90, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information, registration ID and staff ID are compared to determine when a record/document is read/unread).  
Regarding claim 3, Sato further discloses wherein the first information includes at least one of a 20facsimile number of the request source apparatus, an identifier unique to the request source apparatus, information on a site in which the request source apparatus is installed, or information on an organization to which the request source apparatus belongs (see paras 31-33, 37-40, 42, 65-69, 75, and 87-90, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information), and 
the second information includes at least one of a facsimile number of the receiver apparatus, an identifier unique to the receiver apparatus, information on a site 25in which the receiver apparatus is installed, or information on an organization to which the receiver apparatus belongs (see paras 31-33, 37-40, 42, 65-69, 75, and 87-90, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information).  
Regarding claim 4, Sato further discloses wherein the circuitry is further configured to: refer to association information that associates user information with an apparatus (see paras 31-33, 37-40, 42, 65-69, 75, and 87-90, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information); 30and 
set the document to the read status based on a determination that the user information included in the acquisition request is associated with the second information (see paras 37, 68-69, 75, and 87-90, a status change between an unread and read status depends on whether a registered user requests to view a document that has been transmitted to the management server 10).  
Regarding claim 5, Sato further discloses wherein the circuitry is further configured to record information of 25Client Ref. No. FN202101881 a user who has logged in to the receiver apparatus in association with the second information (see paras 68-71 and 75, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information).  
Regarding claim 6, Sato further discloses 5wherein the circuitry is further configured to provide the request source apparatus with list information on the document, the list information including information indicating whether the document is in the read status or in the unread status (see paras 37, 68-69, 75, and 87-90, a status change between an unread and read status depends on whether a registered user requests to view a document that has been transmitted to the management server 10).
Regarding claim 7, Sato discloses a management system comprising: 
10a server configured to control a status of a document transmitted by facsimile from a sender apparatus to a receiver apparatus (see paras 16-17, 22, 26, and 37-43, management server 10 receives a document from FAX device 30 and registers information about the document and stores the document for display and re-transmission), and
a plurality of apparatuses connected via a network to the server, the plurality of apparatuses including the sender apparatus and the receiver apparatus, wherein
the server comprises first circuitry configured to: 
provide the document to a request source apparatus in response to receiving an acquisition request specifying the document from the request source apparatus, the request source apparatus being either one of the receiver apparatus and another apparatus different from the 15receiver apparatus (see paras 16-17, 26, 37-42, 52, 54, 58-60, 69, and 87-90, management server 10 receives requests from a client terminal 20 for a registered and saved document or from a FAX device 30 that has transmitted a document to the management server 10); and 
control a status change, from an unread status to a read status, of the document in a case that first information of the request source apparatus matches second 10information of the receiver apparatus (see paras 37, 68-69, 75, and 87-90, a status change between an unread and read status depends on whether a registered user requests to view a document that has been transmitted to the management server 10, registration ID and staff ID are compared to determine when a record/document is read/unread); and 
each of the sender apparatus and the receiver apparatus includes second circuitry configured to perform facsimile transmission and reception (see paras 16, 20, 26, 32, 42, and 52, FAX device 30 can be the sender and receiver apparatus, as plural FAX devices can be present on the network); and 
the second circuitry of the receiver apparatus is further configured to 25transmit, to the server, the acquisition request of the document, and the different apparatus includes third circuitry configured to transmit, to the server, the acquisition request of the document (see paras 16-17, 26, 37-42, 52, 54, 58-60, 69, and 87-90, management server 10 receives requests from a client terminal 20 for a registered and saved document or from a FAX device 30 that has transmitted a document to the management server 10).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677